—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered October 2, 1998, which, in an action to recover for personal injuries allegedly caused by defendant building owner’s negligent maintenance of a staircase, denied defendant’s motion to vacate a default judgment, and order, same court and Justice, entered March 11, 1999, which denied defendant’s motion to renew its motion to vacate the default judgment, unanimously affirmed, without costs.
Vacatur was properly denied on the ground that the assertion of defendant’s President that he knew of no condition on the staircase that could have caused plaintiffs fall is conclusory, given plaintiffs allegations of inadequate handrails and lighting, and deficient as an affidavit of merit (see, Zapater v 2540 Assocs., 250 AD2d 508). Renewal was properly denied on the ground that defendant failed to offer a reasonable excuse for not having submitted an adequate affidavit of merit on the original motion (see, Leonard Fuchs, Inc. v Laser Processing Corp., 222 AD2d 280). In any event, the affidavit of merit submitted with the renewal motion is also inadequate since it does not address the condition of the premises at the time of plaintiffs fall (see, Santiago v United Artists Communications, 263 AD2d 407). Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.